Rose, J.
To recover compensation for personal services plaintiff filed in the county court for Douglas county a claim against the estate of Augusta Boyden, deceased. The proceeding was dismissed and plaintiff appealed to the district court with the same result. Plaintiff subsequently presented the identical claim to the district court in a suit in equity. The actions were irregularly prosecuted separately to a disallowance of plaintiff’s claim in each court. The records in both cases were submitted to the supreme court for review at the same time. In the supreme court the decision on the' merits of the entire controversy was in favor of plaintiff in the suit in equity. Robinette v. Olsen, p. 728, post. For reasons stated in the opinion in that case the dismissal in this was erroneous. The judgment of the district court herein is therefore reversed and the cause remanded, with instructions to send the case back to the county court for a final determination in harmony with the decree directed in the suit in equity.
Reversed.